Title: To Thomas Jefferson from William Irvin, 2 July 1803
From: Irvin, William
To: Jefferson, Thomas


          
            Worthy & Dear Sir, 
            Albemarle 2d. July 1803.
          
          If the Prayer of my Son’s Letter, which encloses this, could meet your Approbation, I should be highly gratified. I must take it for granted that you have no Acquaintance with his Person, & perhaps as little with his Character. Prudence forbids my saying much in the Case: I would only beg Leave to say, that such is his Steadiness and Attention to Business, that I hope He would not disappoint the publick Confidence.
          I am happy, Sir, that you preside over the Union, & still farther happy, should this Line find you enjoying Health of Body & Tranquility of Mind. With the unremitted Esteem of Thirty years, I have the Honour, Sir, to subscribe my self
          Your cordial Friend, & very huml. Servant
          
            William Irvin
          
        